              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff-Respondent,         )
vs.                                         )             NO. CR-14-00280-001-M
                                            )             NO. CIV-17-0207-M
DONOVAN GENE MERCER,                        )
                                            )
              Defendant-Movant.             )

                                          ORDER

       On October 25, 2018, defendant-movant Donovan Gene Mercer (“Mercer”) filed a

Motion for Leave to Proceed on Appeal Without Prepayment of Costs or Fees. Although

28 U.S.C. § 1915(b) does not apply to habeas actions, see McIntosh v. United States Parole

Comm’n, 115 F.3d 809, 811 (10th Cir. 1997) (finding Prison Litigation Reform Act

inapplicable to habeas and § 2255 actions and appeals), both § 1915(a)(1) and (a)(3) do

apply to a habeas appeal. Accordingly, Mercer must show that the appeal is taken in good

faith and that he lacks the financial ability to pay the required fees. See id. at 812.

       Having reviewed the motion and the record, the Court concludes that Mercer has

shown that his appeal is taken in good faith and that he lacks the financial ability to pay the

required fees. Accordingly, Mercer’s Motion for Leave to Proceed on Appeal Without

Prepayment of Costs or Fees [docket no. 175 in case no. CR-14-280-M] is GRANTED.
IT IS SO ORDERED.

Dated this 29th day of November, 2018.
